IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JAMES T. BYRD,                              : No. 74 WM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JUDGE JEFFREY A. MANNING OF THE             :
ALLEGHENY COUNTY COURT OF                   :
COMMON PLEAS AND WARDEN                     :
ORLANDO HARPER OF THE                       :
ALLEGHENY COUNTY JAIL,                      :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.